Citation Nr: 1606464	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  10-22 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a skin disorder.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to June 1970, which included service in the Republic of Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran was afforded an opportunity to present testimony at a hearing before the Board; however, he failed to appear.  He has not presented information sufficient to establish good cause for not attending the hearing, nor has he requested that the hearing be rescheduled.  As such, his Board hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

The issue of service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 1996 rating decision, the RO denied service connection for a skin disorder.  New and material evidence was not received within the one-year appeal period and the Veteran did not appeal the decision.

2.  The evidence received since the May 1996 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim for service connection for a skin disorder.  


CONCLUSIONS OF LAW

1.  The May 1996 rating decision that denied service connection for a skin disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015). 

2.  Evidence received since the May 1996 rating decision is new and material with regard to the claim of entitlement to service connection for a skin disorder; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).

In determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In a May 1996 rating decision, the RO denied service connection for a skin disorder because the evidence did not show that he had a chronic skin disorder.  New and material evidence was not received within the one-year appeal period and the Veteran did not timely appeal the decision.  Therefore, the decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence received since the May 1996 rating decision is both new and material to the claim.  VA treatment records received since May 1996 indicate that the Veteran had tinea pedis, that he used a urea cream for a skin condition, and that he had a history of dermatitis.  See, e.g., August 1998 VA treatment record; January 2008 VA treatment record; June 2008 VA treatment record.  This evidence indicates that the Veteran may have a chronic skin disorder and when combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Furthermore, the credibility of this evidence is presumed for purposes of reopening the claim.  See Justus, 3 Vet. App. at 513.  Accordingly, the claim is reopened and will be considered on the merits.  


ORDER

New and material evidence having been submitted, the claim for service connection for a skin disorder is reopened, and to this extent only, the appeal is granted.


REMAND

As discussed above, reconsideration of the Veteran's claim for service connection for a skin disorder is warranted.  However, a review of the record reflects that the AOJ has not considered the claim on the merits.  Under these circumstances, to avoid any prejudice to the Veteran, a remand for AOJ consideration of the claim on the merits, in the first instance, is warranted.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board also finds that further development is necessary prior to AOJ consideration of the claim. 

First, a remand is required for a VA examination to determine the nature and etiology of the Veteran's claimed skin disorder.  The Veteran has asserted that he has a skin disorder related to inservice exposure to Agent Orange.  His DD214 indicates that he served in the Republic of Vietnam during the Vietnam era.  Therefore, it is presumed that he was exposed to herbicide agents.  See 38 C.F.R. § 3.307(a)(6)(iii) (2015).  In addition, his service treatment records (STRs) show that he was treated for eczema on his arms and legs in January 1969.  Under these circumstances, the Board finds that a VA examination is required to make a determination on this claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Second, a remand is required to obtain outstanding VA vocational rehabilitation records.  The claims file indicates that the Veteran has received VA vocational rehabilitation benefits.  These records may be relevant to his current appeal.  As such, pursuant to the duty assist, the Board finds that these records should be requested.  See 38 C.F.R. § 3.159(c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact all necessary sources to obtain the Veteran's complete VA vocational rehabilitation file and any documents pertaining to adjudication of entitlement to VA vocational rehabilitation benefits.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who provided treatment for his skin disorder.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Contact the appropriate VA Medical Center, to include the Atlanta VA Medical Center, and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

4.  After all additional records are associated with the claims file, provide the Veteran a VA examination to ascertain the nature and etiology of his claimed skin disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  All opinions must take into account the Veteran's own history and contentions.  

First, after examining the Veteran and reviewing the record, the examiner must identify any skin disorder that may be present, to include eczema, tinea pedis, and dermatitis.  The examiner must note each disorder present during the appeal period.  

Second, for each disorder identified, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in or is otherwise caused by the Veteran's service, to include in-service herbicide exposure.  If the examiner determines that the disorder is less likely than not related to service, the examiner must explain why, and discuss the medical bases and principles underlying his/her opinion.  

5.  Notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


